Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 02, 2015

The Court of Appeals hereby passes the following order:

A15A1740. JERRY DOWNEY v. THE STATE.

      Jerry Downey was convicted of numerous offenses, including one count of
murder and one count of felony murder, and the trial court denied his motion for new
trial. Downey then filed a direct appeal, which has been docketed in this Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524 (1) (322 SE2d
711) (1984) (directing this Court to transfer “all cases in which either a sentence of
death or of life imprisonment has been imposed upon conviction of murder”).
Accordingly, Downey’s appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                                                            06/02/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.